The good faith of the parties to the conveyance was material upon the question of its validity; and the continued taxation of the property to the husband, with the knowledge and consent of his wife, was a significant circumstance affecting that question. It was competent for the defendants to seek to rebut an inference of fraud by showing with what intention, under what influences, and in consequence of what representations Mrs. Clay may have done or refrained from doing a significant act, such as permitting the property to be taxed to her husband. 1 Gr. Ev., s. 101; Carter v. Beals, 44 N.H. 408, 412; Graves v. Graves, 45 N.H. 323, 324; Hale v. Taylor, ib. 405, 407; Phenix Ins. Co. v. Clark, 58 N.H. 164.
New trial granted.
SMITH, J., did not sit: the others concurred.